          Case 1:19-cv-00055-TQL Document 25 Filed 09/11/20 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                 ALBANY DIVISION

S.L.,                                  :
                                       :
             Plaintiff,                :
                                       :                    1:19-CV-55 (TQL)
VS.                                    :
                                       :
Commissioner of Social Security,       :
                                       :
             Defendant.                :
______________________________________ :

                                            ORDER

        Plaintiff filed this Social Security appeal on April 12, 2019, challenging the

Commissioner’s finding that he was liable for an overpayment. (Doc. 1). Both parties consented

to the United States Magistrate Judge conducting any and all proceedings herein, including but not

limited to, ordering the entry of judgment. (Doc. 4; Clerk’s entry on April 22, 2019). The parties

may appeal from the judgment, as permitted by law, directly to the Eleventh Circuit Court of

Appeals. 28 U.S.C. § 636(c)(3). Jurisdiction arises under 42 U.S.C. § 405(g). All administrative

remedies have been exhausted.

Legal Standard

        In reviewing the final decision of the Commissioner, this Court must evaluate whether

substantial evidence supports the Commissioner’s decision and whether the Commissioner applied

the correct legal standards to the evidence. Wilson v. Barnhart, 284 F.3d 1219, 1221 (11th Cir.

2002). The Commissioner’s factual findings are deemed conclusive if supported by substantial

evidence, which is defined as more than a mere scintilla, such that a reasonable person would

accept the evidence as adequate to support the conclusion at issue. Dyer v. Barnhart, 395 F.3d

1206, 1210 (11th Cir. 2005); Cornelius v. Sullivan, 936 F.2d 1143, 1145 (11th Cir. 1991).
          Case 1:19-cv-00055-TQL Document 25 Filed 09/11/20 Page 2 of 5




       “Even if we find that the evidence preponderates against the [Commissioner’s] decision,

we must affirm if the decision is supported by substantial evidence.” Bloodsworth v. Heckler, 703

F.2d 1233, 1239 (11th Cir. 1983). “In contrast, the [Commissioner’s] conclusions of law are not

presumed valid . . . . The [Commissioner’s] failure to apply the correct law or to provide the

reviewing court with sufficient reasoning for determining that the proper legal analysis has been

conducted mandates reversal.” Cornelius, 936 F.2d at 1145-46.

Statement of Facts and Evidence

       Willie B. Lester, Jr. was entitled to disability insurance benefits beginning in March 1984.

(Tr. 95). Plaintiff was appointed representative payee for Mr. Lester in October 2001. (Tr. 95). In

April 2009, Mr. Lester’s benefits were ceased due to his substantial and gainful work activity. (Tr.

37, 95). However, these benefits should have been suspended starting in May 2008, which caused

an overpayment. (Tr. 37). Mr. Lester stopped working in June 2011, and his benefits were

reinstated. (Tr. 95). Money was withheld from Mr. Lester’s checks each month to repay the

overpayment. (Tr. 65). Mr. Lester died in January 2014. (Tr. 133). At the time of his death, Mr.

Lester’s total overpayment was $27,681.30. (Tr. 67).

       As the representative payee for Mr. Lester, Plaintiff is jointly liable for the overpayment.

(Tr. 99). Plaintiff requested a waiver of overpayment, but the request was denied. (Tr. 87-94, 101-

02). Plaintiff requested a hearing before an administrative law judge (“ALJ”). (Tr. 103). At the

hearing, Plaintiff testified that he was without fault for the overpayment because he did not apply

to be Plaintiff’s representative payee and was not aware that he was considered to be the

representative payee until 2009 or 2010. (Tr. 186-87). In a decision dated April 27, 2018, the ALJ

found Plaintiff was at fault and held Plaintiff liable for the overpayment. (Tr. 17-20). This decision




                                                  2
          Case 1:19-cv-00055-TQL Document 25 Filed 09/11/20 Page 3 of 5




became the final decision of the Commissioner upon the Appeals Council denying review. (Tr. 7-

9).

                                          DISCUSSION

       Plaintiff challenges the ALJ’s decision because he never agreed to be the representative

payee for Mr. Lester. (Doc. 23, pp. 1-2). Generally, the Commissioner is required to recover

overpayments. See 42 U.S.C. § 404(a)(1)(A). While the Administration may have been at fault in

making the overpayment, that fact does not relieve the individual from liability for an

overpayment. 20 C.F.R. § 404.507. However, an individual can request that the overpayment be

waived. 20 C.F.R. § 404.506(b). The following two-prong test is used to determine if a waiver of

overpayment is appropriate: “(1) whether the overpaid individual was without fault in connection

with the overpayment; and (2) if so, whether recovery would either defeat the purposes of Title II

of the Act or be against equity and good conscience.” Graverson v. Comm’r of Soc. Sec., 2019 WL

1552737, at *3 (M.D. Fla. Apr. 10, 2019). “The burden is upon the claimant to establish the

negative prerequisite (‘without fault’), before the Secretary considers the second tier of the waiver

statute.” Viehman v. Schweiker, 679 F.2d 223, 227 (11th Cir. 1982).

       In determining whether an individual was without fault, the Commissioner “will consider

all pertinent circumstances, including the individual’s age and intelligence, and any physical,

mental, educational, or linguistic limitations (including any lack of facility with the English

language) the individual has.” 20 C.F.R. § 404.507. An individual may be found not to be without

fault if the overpayment was the result of:

       (a) An incorrect statement made by the individual which he knew or should have
       known to be incorrect; or
       (b) Failure to furnish information which he knew or should have known to be
       material; or
       (c) with respect to the overpaid individual only, acceptance of a payment which he
       either knew or could have been expected to know was incorrect.

                                                 3
          Case 1:19-cv-00055-TQL Document 25 Filed 09/11/20 Page 4 of 5




Id. The overpaid individual includes the representative payee. Zilahy v. Astrue, 2012 WL 4207381,

at *11 (M.D. Fla. Sept. 19, 2012) (applying 20 C.F.R. § 404.507(c) to a representative payee).

       In determining that Plaintiff was at fault for the overpayment, the ALJ noted that the

preponderance of the evidence showed that Plaintiff was the representative payee for Mr. Lester

since at least 2001. (Tr. 19). The ALJ relied upon the numerous Social Security Administration

notices addressed to Plaintiff for Mr. Lester without objection or question, an unsigned document

from October 11, 2001 where Plaintiff requested appointment as representative payee for Mr.

Lester, and numerous Representative Payee Reports signed by Plaintiff. (Tr. 19). The ALJ found

there was no evidence in the record that Plaintiff was unable to understand or read the forms which

identified him as the representative payee. (Tr. 19). Plaintiff testified that he was unaware of his

representative payee status because Mr. Lester was psychotic, threatening, and controlled the mail

in the house. (Tr. 19). The ALJ did not find this testimony to be credible as Mr. Lester’s work

history indicated that he was able to control his behavior. (Tr. 19). The ALJ also noted that Plaintiff

lived and worked with Mr. Lester, which demonstrated that he was involved in Mr. Lester’s life

and was aware of Mr. Lester’s work activities. (Tr. 19).

       A review of the ALJ’s fault determination shows it is supported by substantial evidence.

See Austin v. Shalala, 994 F.2d 1170, 1174 (5th Cir. 1993) (concluding that an ALJ could find a

plaintiff at fault for an overpayment when the plaintiff signed, without reading, a form containing

incorrect information); Demir v. Colvin, 2015 WL 3396551, at *3 (N.D. Ill. May 26, 2015) (finding

an ALJ’s decision that the representative payee was at fault for an overpayment was supported by

substantial evidence when the representative payee was aware of the beneficiary’s work, but failed

to report the work); Stockton v. Sullivan, 1991 WL 426452, at *4 (N.D. Ala. July 23, 1991) (finding

an ALJ’s determination of fault was supported by substantial evidence when the ALJ properly

                                                  4
         Case 1:19-cv-00055-TQL Document 25 Filed 09/11/20 Page 5 of 5




discredited the plaintiff’s testimony as inconsistent with the record). As the ALJ’s decision

regarding Plaintiff’s fault is supported by substantial evidence, the Court need not address the

second prong of the waiver analysis. See Viehman, 679 F.2d at 227.

                                         CONCLUSION

       As the Commissioner’s decision that Plaintiff was not without fault in causing the

overpayment is supported by substantial evidence, the Commissioner’s decision is AFFIRMED

pursuant to Sentence Four of § 405(g).

       SO ORDERED, this 11th day of September, 2020.

                                                   s/THOMAS Q. LANGSTAFF
                                                   UNITED STATES MAGISTRATE JUDGE




                                               5
